Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 1 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SPIN MASTER LTD. and SPIN MASTER, INC.,
Plaintiffs
Vv.

ACIPER, ADA TOYZ, AHAHOO, AHIROT,
AILA STORE, COLORFULWORLD6,
CONTROL FUTURE DIRECT, DEWEER,
ELEMUSI, ETCBUYS, FINALBASEDIRECT,
FLYGLOBAL, FREE TO FLY, FUNDOM,
GOSEAR, GOTECHOD DIRECT, JEICY,
JINRONG HE, JJS TOYS, JOYFUN, JOYJAM,
JSCOUT, JZD-US, KINGBOT-US, LALAGO,
LANKEE, LIBERTY TRADING GB, LYNEE
TOYS, MAGNETICSPACE, MAYZO,
MLMENGI5, MXTRADE, NAMIGE, NEIL-US,
NEW-LOOK, REIMOTKON-US, ROOYA
BABY DIRECT, SGILE, SIRAYE TECH INC,
SUUKAA, TABPOLE DIRECT,
TAITYUANSHIXINGHUALINGQUWANGYAN
JUNTIYUYONGPINGDIAN, TOCH DIRECT,
TOTOLA TRADING INC, TOY CHEF, TS WA,
TULAS, UM-S, UNIDARGON,  V-BEST,
WALSONTOP, WO FEI, YEYOJOY, YOUDI
DIRECT and YUANBO,

Defendants

 

 

19-CV-6949

1) TEMPORARY RESTRAINING
ORDER; 2) ORDER
RESTRAINING MERCHANT
STOREFRONTS AND
DEFENDANTS?’ ASSETS WITH
THE FINANCIAL INSTITUTIONS;
3) ORDER TO SHOW CAUSE
WHY A PRELIMINARY
INJUNCTION SHOULD NOT
ISSUE; 4) ORDER AUTHORIZING
BIFURCATED AND
ALTERNATIVE SERVICE; AND 5)
ORDER AUTHORIZING
EXPEDITED DISCOVERY

FILED UNDER SEAL

 

 

“USDC SDNY

DOCUMENT
| ELECTRONICALLY FILED
DOC #:
| DATE FILED: 4 |! [C4

 

 

 

 

 

 

 

 
Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 2 of 19

ern SS
laintiffs or “Spin
Master”

GLOSSARY

    
  
 

   
   

Spin Master Ltd. and Spin Master, Tne.

 

Defendants

ACIPER, Ada Toyz, AHAHOO, AHIROT, AILA
Store, Colorfulworld6, Control Future Direct,
DEWEER, Elemusi, ETCBUYS, FinalBaseDirect,
Flyglobal, Free to Fly, FUNDOM, Gosear, GotechoD
Direct, Jeicy, jinrong he, Js Toys, Joyfun, Joyjam,
Jscout, JZD-US, KINGBOT-US, Lalago, lankee,
Liberty Trading GB, Lynee toys, Magneticspace,
Mayzo, Mi.mengl15, MXTRADE, namige, Neil-US,
new-look, REIMOTKON-US, ROOYA BABY Direct,
SGILE, Sikaye tech Inc, SUUKAA, tabpole Direct,
taiyuanshixinghualingquwangyanjuntiyuyongpingdian,
Toch Direct, Totola Trading Inc, Toy Chef, TSWA,
Tulas, UM-S, UniDargon, V-Best, Walsontop, Wo Fei,
YEYOJOY, Youdi Direct and YuanBo

 

Amazon

Amazon.com, a Seattle, Washington-based, online
marketplace and e-commerce platform owned by
Amazon.com, Inc., a Delaware corporation, that allows
manufacturers and other third-party merchants, like
Defendants, to advertise, distribute, offer for sale, sell
and ship their retail products, which, upon information
and belief, primarily originate from China, directly to
consumers worldwide and specifically to consumers
residing in the U.S., including New York

 

Epstein Drangel

Epstein Drangel LLP, counsel for Plaintiffs

 

New York Addresses

60 East 42nd Street, Suite 2520, New York, NY 10165;
244 Madison Ave, Suite 411, New York, NY 10016

 

Complaint

Plaintiffs’ Complaint filed on July 25, 2019

 

Application

Plaintiffs’ Ex Parte Application for: 1) a temporary
restraining order; 2) an order restraining Merchant
Storefronts (as defined infra) and Defendants’ Assets
(as defined infra) with the Financial Institutions (as
defined infra); 3) an order to show cause why a
preliminary injunction should not issue; 4) an order
authorizing bifurcated and alternative service and 5) an
order authorizing expedited discovery filed on July 25,
2019

 

Harrs Dec.

Declaration of Christopher Harrs in Support of
Plaintiffs’ Application

 

Yamali Dec.

Declaration of Danielle S$. Yamali in Support of
Plaintiffs’ Application

 

 

Spin Master Products

 

Innovative children’s lifestyle products and toys under
Plaintiffs’ own well-known brands, including Twisty
Petz, Flutterbye Fairy, Bunchems and Hatchimals, as
well as under their licensed properties, such as Paw

 

 
 
 
 

 
Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 3 of 19

 

Patrol and Air Hogs

 

Racer Products

Plaintiffs’ Air Hogs Zero Gravity Laser Racer, which
features award-winning patented technology that
permits the car to drive along the floor, up the walls,
and even upside down

 

Racer Product Marks

U.S. Trademark Registration Numbers: 3,267,725 for
“WALL CLIMBER” for goods in Class 28, with a
constructive date of first use of May 27, 2005; and
3,210,297 for “ZERO GRAVITY” for goods in Class 28,
with a constructive date of first use of June 23, 2005

 

Counterfeit Products

Products bearing or used in connection with the Racer
Product Marks, and/or products in packaging and/or
containing labels and/or hang tags and/or manuals
bearing the Racer Product Marks, and/or bearing or
used in connection with marks that are confusingly
similar to the Racer Product Marks and/or products that
are identical or confusingly similar to the Racer
Products

 

Infringing Listings

Defendants’ listings for Counterfeit Products

 

User Accounts

Any and all websites and any and all accounts with
online marketplace platforms such as Amazon, as well
as any and all as yet undiscovered accounts with
additional online marketplace platforms held by or
associated with Defendants, their respective officers,
employees, agents, servants and all persons in active
concert or participation with any of them

 

Merchant Storefronts

Any and all User Accounts through which Defendants,
their respective officers, employees, agents, servants
and all persons in active concert or participation with
any of them operate storefronts to manufacture, import,
export, advertise, market, promote, distribute, display,
offer for sale, sell and/or otherwise deal in Counterfeit
Products, which are held by or associated with
Defendants, their respective officers, employees,
agents, servants and all persons in active concert or
participation with any of them

 

Defendants’ Assets

Any and all money, securities or other property or assets
of Defendants (whether said assets are located in the
U.S. or abroad)

 

Defendants’ Financial
Accounts

Any and all financial accounts associated with or
utilized by any Defendants or any Defendants’ User
Accounts or Merchant Storefront(s) (whether said
account is located in the U.S. or abroad)

 

 

Financial institutions

 

Any banks, financial institutions, credit card companies
and payment processing agencies that engage in the
processing or transfer of money and/or real or personal
property of Defendants, such as Amazon.com, Inc.,
Amazon Payments, Inc. (“Amazon Pay”), PayPal Inc.
(“PayPal”), Payoneer Inc. (“Payoneer”), PingPong

 

ii

 
Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 4 of 19

 

Global Solutions, Inc. (“PingPong”) and other
companies or agencies identified as a result of the
expedited discovery ordered herein

 

 

Third Party Service
Providers

 

Online marketplace platforms, including, without
limitation, those owned and operated, directly or
indirectly, by Amazon, such as Amazon.com, as well as
any and all as yet undiscovered online marketplace
platforms and/or entities through which Defendants,
their respective officers, employees, agents, servants
and all persons in active concert or participation with
any of them manufacture, import, export, advertise,
matket, promote, distribute, offer for sale, sell and/or
otherwise deal in Counterfeit Products which are
hereinafter identified as a result of any order entered in
this action, or otherwise

 

iti

 
Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 5 of 19

On July 25, 2019, I held a hearing on the ex parte application filed on the same day by
Plaintiffs Spin Master Ltd. and Spin Master, Inc. seeking 1) a temporary restraining order; 2) an
order restraining Merchant Storefronts and Defendants’ Assets with the Financial Institutions; 3)
an order to show cause why a preliminary injunction should not issue; 4) an order authorizing
bifurcated and alternative service and 5) an order authorizing expedited discovery against
Defendants, Third Party Service Providers and Financial Institutions in light of Defendants’
intentional and willful offerings for sale and/or sales of Counterfeit Products.' A complete list of
Defendants is attached hereto as Schedule A, which also includes links to Defendants’ Merchant
Storefronts and Infringing Listings. Having reviewed the Application, the Declarations of
Christopher Harrs and Danielle S. Yamali along with exhibits attached thereto, and other evidence
submitted in support thereof, the Court makes the following findings of fact and conclusions of
law with respect to whether Plaintiff has satisfied the standard for granting the requested relief:

FACTUAL FINDINGS & CONCLUSIONS OF LAW

1, Plaintiffs are part of a large, multinational toy and entertainment company started
in 1994 that designs and sells innovative children’s lifestyle products and toys under their own
well-known brands, including Twisty Petz, Flutterbye Fairy, Bunchems and Hatchimals, as well
as under their licensed properties, such as Paw Patrol and Air Hogs;

2. Plaintiffs sell their Spin Master Products throughout the U.S. and the world through
major retailers, quality toy stores, department stores and online marketplaces, including, but not

limited to, Walmart, Toys R Us, Target, Kohl’s, and Amazon.com, among others;

 

| Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

I
Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 6 of 19

3. In addition, Plaintiffs sell their Spin Master Products directly through Plaintiffs’
website, available at www.shop.spinmaster.com, as well as through their websites dedicated to the
individual Spin Master Products;

4, One of Plaintiffs’ lines of successful Spin Master Products is their line of toy
products marketed under the brand name “Air Hogs.” Specifically, one particular Air Hogs product
— the Zero Gravity Laser Racer— is extremely successful. The Racer Product features award-
winning patented technology, which permits the car to drive along the floor, up the walls, and even
upside down;

5. The Racer Products generally retail from $32.00 to $35.00;

6. While Plaintiffs have gained significant common law trademark and other rights in
their Racer Products, through use, advertising and promotion, Plaintiffs have also protected their
valuable rights by filing for and obtaining federal trademark registrations;

7. For example, Plaintiffs are the owners of the following U.S. Trademark
Registration Numbers: 3,267,725 for “WALL CLIMBER” for goods in Class 28, with a
constructive date of first use of May 27, 2005; and 3,210,297 for “ZERO GRAVITY” for goods
in Class 28, with a constructive date of first use of June 23, 2005;

8. The Racer Product Marks, which are incontestable, are currently in use in commerce
in connection with Racer Products;

9, Defendants are manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale or Counterfeit Product through Defendants’
User Accounts and Merchant Storefronts with Amazon (see Schedule A for links to Defendants’
Merchant Storefronts and Infringing Listings);

10. Amazon is an online marketplace and e-commerce platform that allows
manufacturers and other third-party merchants, like Defendants, to advertise, distribute, offer for

sale, sell and ship their retail products originating primarily from China, among other locations,

2
Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 7 of 19

directly to consumers worldwide and specifically to consumers residing in the U.S., including New
York;

11. Defendants are not, nor have they ever been, authorized distributors or licensees of
the Racer Products. Neither Plaintiffs, nor any of Plaintiffs’ authorized agents, have consented to
Defendants’ use of the Racer Product Marks, nor have Plaintiffs consented to Defendants’ use of
marks that are confusingly similar to, identical to and constitute a counterfeiting or infringement
of the Racer Product Marks:

12. Plaintiffs are likely to prevail on their Lanham Act and related common law claims
at trial;

13.  Asaresult of Defendants’ infringements, Plaintiffs, as well as consumers, are likely
to suffer immediate and irreparable losses, damages and injuries before Defendants can be heard
in opposition, unless Plaintiffs’ Application for ex parte relief is granted:

a. Defendants have offered for sale and sold substandard Counterfeit Products that
infringe the Racer Product Marks;

b. Plaintiffs have well-founded fears that more Counterfeit Products will appear in the
marketplace; that consumers may be misled, confused and disappointed by the quality
of these Counterfeit Products, resulting in injury to Plaintiffs’ reputation and
goodwill; and that Plaintiffs may suffer loss of sales for their Racer Products; and

c. Plaintiffs have well-founded fears that if they proceed on notice to Defendants on this
Application, Defendants will: (i) secret, conceal, destroy, alter, sell-off, transfer or
otherwise dispose of or deal with Counterfeit Products or other goods that infringe
the Racer Product Marks, the means of obtaining or manufacturing such Counterfeit
Products, and records relating thereto that are in their possession or under their
control, (ii) inform their suppliers and others of Plaintiffs’ claims with the result being

that those suppliers and others may also secret, conceal, sell-off or otherwise dispose

3
Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 8 of 19

of Counterfeit Products or other goods infringing the Racer Product Marks, the means
of obtaining or manufacturing such Counterfeit Products, and records relating thereto
that are in their possession or under their control, (iii) secret, conceal, transfer or
otherwise dispose of their ill-gotten proceeds from its sales of Counterfeit Products
ot other goods infringing the Racer Product Marks and records relating thereto that
are in their possession or under their control and/or (iv) open new User Accounts and
Merchant Storefront under new or different names and continue to offer for sale and
sell Counterfeit Products with little to no consequence;

14. The balance of potential harm to Defendants of being prevented from continuing to
profit from their illegal and infringing activities if a temporary restraining order is issued is far
outweighed by the potential harm to Plaintiffs, their business, the goodwill and reputation built up
in and associated with the Racer Product Marks and to their reputations if a temporary restraining
order is not issued;

15. Public interest favors issuance of the temporary restraining order in order to protect
Plaintiffs’ interests in and to their Racer Product Marks, and to protect the public from being

deceived and defrauded by Defendants’ passing off of their substandard Counterfeit Products as

Racer Products;

16. Plaintiffs have not publicized their request for a temporary restraining order in any
way;

17, Service on Defendants via electronic means is reasonably calculated to result in

proper notice to Defendants.

18. If Defendants are given notice of the Application, they are likely to secret, conceal,
transfer or otherwise dispose of their ill-gotten proceeds from their sales of Counterfeit Products
or other goods infringing the Racer Product Marks. Therefore, good cause exists for granting

Plaintiffs’ request for an asset restraining order. It typically takes the Financial Institutions a

4
Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 9 of 19

minimum of five (5) days after service of the Order to locate, attach and freeze Defendants’ Assets
and/or Defendants’ Financial Accounts and it is anticipated that it will take the Third Party Service
Providers a minimum of five (5) days to freeze Defendants’ Merchant Storefronts. As such, I will
allow sufficient time for Plaintiffs to serve the Financial Institutions and Third Party Service
Providers with this Order, and for the Financial Institutions and Third Party Service Providers to
comply with the Paragraphs I(B)(1) through [(B)(2) and I(C)(1) of this Order, respectively, before
requiring service on Defendants.

19. Similarly, if Defendants are given notice of the Application, they are likely to
destroy, move, hide or otherwise make inaccessible to Plaintiffs the records and documents relating
to Defendants’ manufacturing, importing, exporting, advertising, marketing, promoting,
distributing, displaying, offering for sale and/or sale of Counterfeit Products. Therefore, Plaintiffs

have good cause to be granted expedited discovery.

ORDER

Based on the foregoing findings of fact and conclusions of law, Plaintiffs’ Application is

hereby GRANTED as follows:

I. Temporary Restraining Order
A. IT IS HEREBY ORDERED, as sufficient cause has been shown, that Defendants are hereby

restrained and enjoined from engaging in any of the following acts or omissions pending the

hearing and determination of Plaintiffs’ Application for a preliminary injunction as referenced

in Paragraph (ID)(A) below:

1) manufacturing, importing, exporting, advertising, marketing, promoting, distributing,
displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products,
or any other products bearing the Racer Product Marks and/or marks that are
confusingly similar to, identical to and constitute a counterfeiting or infringement of

the Racer Product Marks;
2)

3)

4)

5)

6)

7)

Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 10 of 19

directly or indirectly infringing in any manner Plaintiffs’ Racer Product Marks;

using any reproduction, counterfeit, copy or colorable imitation of Plaintiffs’ Racer
Product Marks, to identify any goods or service not authorized by Plaintiffs;

using Plaintiffs’ Racer Product Marks and/or any other marks that are confusingly
similar to the Racer Product Marks, on or in connection with Defendants’
manufacturing, importing, exporting, advertising, marketing, promoting, distributing,
offering for sale, selling and/or otherwise dealing in Counterfeit Products;

using any false designation of origin or false description, or engaging in any action
which is likely to cause confusion, cause mistake and/or to deceive members of the
trade and/or the public as to the affiliation, connection or association of any product
manufactured, imported, exported, advertised, marketed, promoted, distributed,
displayed, offered for sale or sold by Defendants with Plaintiffs, and/or as to the origin,
sponsorship or approval of any product manufactured, imported, exported, advertised,
marketed, promoted, distributed, displayed, offered for sale or sold by Defendants and
Defendants’ commercial activities and Plaintiffs;

secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any computer files,
data, business records, documents or any other records or evidence relating to their
User Accounts, Merchant Storefronts or Defendants’ Assets and the manufacture,
importation, exportation, advertising, marketing, promotion, distribution, display,
offering for sale and/or sale of Counterfeit Products;

effecting assignments or transfers, forming new entities or associations, or creating
and/or utilizing any other platform, User Account, Merchant Storefront or any other

means of importation, exportation, advertising, marketing, promotion, distribution,
Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 11 of 19

display, offering for sale and/or sale of Counterfeit Products for the purposes of
circumventing or otherwise avoiding the prohibitions set forth in this Order; and

8) knowingly instructing any other person or business entity to engage in any of the

activities referred to in subparagraphs I(A)(1) through I(A)(7) above and 1(B)(1)
through I(B)(2) and I(C)(1)} below.
B. IT IS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service
Providers and Financial Institutions are hereby restrained and enjoined from engaging in any of
the following acts or omissions pending the hearing and determination of Plaintiffs’ Application
for a preliminary injunction as referenced in Paragraph (ID(A) below, or until further order of
the Court:

1) secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying
Defendants’ Assets from or to Defendants’ Financial Accounts until further ordered by this
Court;

2) secreting, concealing, destroying, altering, selling off, transferring or otherwise disposing
of and/or dealing with any computer files, data, business records, documents or any other
records or evidence relating to Defendants’ Assets and Defendants’ Financial Accounts;
and

3) knowingly instructing any person or business entity to engage in any of the activities
referred to in subparagraphs I(A)(1) through I(A)(7) and I(B)(1) through I(B)(2) above and

i(C)(1) below.
Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 12 of 19

C, ITIS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service
Providers are hereby restrained and enjoined from engaging in any of the following acts or
omissions pending the hearing and determination of Plaintiffs’ Application for a preliminary
injunction as referenced in Paragraph (ID)(A) below, or until further order of the Court:

1) within five (5) days after receipt of service of this Order, providing services to Defendants,
Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, without
limitation, continued operation of Defendants’ User Accounts and Merchant Storefronts;
and

2) knowingly instructing any other person or business entity to engage in any of the activities
referred to in subparagraphs I(A)(1) through I(A)(7), 1(B)(1) through 1(B)(2) and I(C)(1)
above.

II. Order to Show Cause Why A Preliminary Injunction
Should Not Issue And Order Of Notice

A. Defendants are hereby ORDERED to show cause before this Court in Courtroom 518 of the
United States District Court for the Southern District of New York at 40 Foley Square, New
York, New York on October 25, 2019 at 10:00 a.m. or at such other time that this Court deems
appropriate, why a preliminary injunction, pursuant to Fed. R. Civ. P. 65(a), should not issue.

B. IT IS FURTHER ORDERED that opposing papers, if any, shall be filed electronically with
the Court and served on Plaintiffs’ counsel by delivering copies thereof to the office of Epstein
Drangel LLP at 60 East 42" Street, Suite 2520, New York, NY 10165, Attn: Jason M. Drangel
on or before September 13, 2019. Plaintiffs shall file any Reply papers on or before October
11, 2019.

C, ITIS FURTHER ORDERED that Defendants are hereby given notice that failure to appear at
the show cause hearing scheduled in Paragraph II(A) above may result in the imposition ofa

preliminary injunction against them pursuant to Fed. R. Civ. P. 65, which may take effect
Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 13 of 19

immediately upon the expiration of this Order, and may extend throughout the length of the

litigation under the same terms and conditions set forth in this Order.

Ill. Asset Restraining Order
A. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 64 and 65 and N.Y. C.P.L.R. 6201

and this Court’s inherent equitable power to issue provisional remedies ancillary to its authority
to provide final equitable relief, as sufficient cause has been shown, that within five (5) days
of receipt of service of this Order, the Financial Institutions shall locate and attach Defendants’
Financial Accounts and shall provide written confirmation of such attachment to Plaintiffs’

counsel.

IV. Order Authorizing Bifurcated and Alternative Service by Electronic Means
A. IT 1S FURTHER ORDERED pursuant to Fed. R. Civ. P. 4(£)(@), as sufficient cause has been

shown, that service may be made on, and shall be deemed effective as to Defendants if it is

completed by the following means:

1) delivery of: (i) PDF copies of this Order together with the Summons and Complaint, or
(ii) a link to a secure website (including NutStore, a large mail link created through
Rmail.com and via website publication through a specific page dedicated to this
Lawsuit accessible through ipcounselorslawsuit.com) where each Defendant will be
able to download PDF copies of this Order together with the Summons and Complaint,
and all papers filed in support of Plaintiffs’ Application seeking this Order to
Defendants’ e-mail addresses to be determined after having been identified by
Amazon.com, Inc. pursuant to Paragraph V(C).

B. ITIS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service
by electronic means ordered herein shall be deemed effective as to Defendants, Third Party

Service Providers and Financial Institutions through the pendency of this action.
Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 14 of 19

C. ITIS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service
by electronic means ordered herein shall be made within five (5) days of the Financial
Institutions and Third Party Service Providers’ compliance with Paragraphs HI(A) and V(C)
of this Order.

D. ITIS FURTHER ORDERED, as sufficient cause has been shown, that the Clerk of the Court
shall issue a single original summons in the name of “ACIPER and all other Defendants listed
in the attached rider” that will apply to all Defendants. If they have not already done so,
Plaintiffs shall provide such rider, listing the names of the remaining Defendants, to the Clerk,

E. IT IS FURTHER ORDERED, as sufficient cause has been shown, that service may be made
and shall be deemed effective as to the following if it is completed by the below means:

1) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PayPal
Inc. will be able to download a PDF copy of this Order via electronic mail to EE Omaha
Legal Specialist at EEOMALegalSpecialist@paypal.com;

2) delivery of: (i) a true and correct copy of this Order via Federal Express to Amazon.com,
Inc. at Corporation Service Company 300 Deschutes Way SW, Suite 304, Tumwater, WA
98501, (ii) a PDF copy of this Order or (iii) a link to a secure website where Amazon.com,
Inc. and Amazon Pay will be able to download a PDF copy of this Order via electronic
mail to Deana Ahn counsel for Amazon Pay, at deanaahn@dwt.com and
amazonsubpoenas@dwt.com;

V. Order Authorizing Expedited Discovery
A. ITIS FURTHER ORDERED, as sufficient cause has been shown, that:

1) Within fourteen (14) days after receiving service of this Order, each Defendant shall serve
upon Plaintiffs’ counsel a written report under oath providing:

a, their true name and physical address;

10
Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 15 of 19

b. the name and location and URL of any and all websites that Defendants own and/or
operate and the name, location, account numbers and URL for any and all User
Accounts and Merchant Storefronts on any Third Party Service Provider platform
that Defendants own and/or operate;

c. the complete sales records for any and all sales of Counterfeit Products, including
but not limited to number of units sold, the price per unit, total gross revenues
received (in U.S. dollars) and the dates thereof;

d. the account details for any and all of Defendants’ Financial Accounts, including,
but not limited to, the account numbers and current account balances; and

e. the steps taken by each Defendant, or other person served to comply with Section
I, above.

2) Plaintiffs may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of
Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern and
Eastern Districts of New York and Defendants who are served with this Order shall provide
written responses under oath to such interrogatories within fourteen (14) days of service to
Plaintiffs’ counsel.

3) Plaintiffs may serve requests for the production of documents pursuant to Fed. R. Civ. P.
26 and 34, and Defendants who are served with this Order and the requests for the
production of documents shall produce all documents responsive to such requests within
fourteen (14) days of service to Plaintiffs’ counsel.

. ITIS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of

receipt of service of this Order the Financial Institutions shall identify any and all of

Defendants’ Financial Accounts, and provide Plaintiffs’ counsel with a summary report

containing account details for any and all such accounts, which shall include, at a minimum,

identifying information for Defendants, including contact information for Defendants

ll
Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 16 of 19
(including, but not limited to, mailing addresses and e-mail addresses), account numbers and
account balances for any and all of Defendants’ Financial Accounts and confirmation of said
compliance with this Order.

. ITIS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of

receipt of service of this Order, the Third Party Service Providers shall identify any and all of

Defendants’ User Accounts and Merchant Storefronts, and provide Plaintiffs’ counsel with a

summary report containing account details for any and all User Accounts and Merchant

Storefronts, which shall include, at a minimum, identifying information for Defendants and

Defendants’ User Accounts and Defendants’ Merchant Storefronts, contact information for

Defendants (including, but not limited to, mailing addresses and e-mail addresses) and

confirmation of said compliance with this Order.

. ITIS FURTHER ORDERED, as sufficient cause has been shown, that:

1) Within fourteen (14) days of receiving actual notice of this Order, al] Financial
Institutions who are served with this Order shall provide Plaintiffs’ counsel all
documents and records in their possession, custody or control (whether located in the
U.S. or abroad) relating to any and all of Defendants’ Financial Accounts, including,
but not limited to, documents and records relating to:

a. account numbers;

b. current account balances;

c, any and all identifying information for Defendants, Defendants’ User Accounts and
Defendants’ Merchant Storefronts, including, but not limited to, names, addresses
and contact information;

d. any and all account opening documents and records, including, but not limited to,

account applications, signature cards, identification documents and if a business

12
Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 17 of 19

entity, any and all business documents provided for the opening of each and every
of Defendants’ Financial Accounts;

any and all deposits and withdrawals during the previous year from each and every
one of Defendants’ Financial Accounts and any and all supporting documentation,
including, but not limited to, deposit slips, withdrawal slips, cancelled checks and
account statements; and

any and all wire transfers into each and every one of Defendants’ Financial
Accounts during the previous year, including, but not limited to, documents
sufficient to show the identity of the destination of the transferred funds, the identity

of the beneficiary’s bank and the beneficiary’s account number.

E. ITIS FURTHER ORDERED, as sufficient cause has been shown, that:

1)

Within fourteen (14) days of receipt of service of this Order, the Third Party Service

Providers shall provide to Plaintiffs’ counsel all documents and records in its

possession, custody or control (whether located in the U.S. or abroad) relating to

Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, but not

limited to, documents and records relating to:

a.

b.

any and all User Accounts and Defendants’ Merchant Storefronts and account
details, including, without limitation, identifying information and account numbers
for any and all User Accounts and Defendants’ Merchant Storefronts that
Defendants have ever had and/or currently maintain with the Third Party Service
Providers that were not previously provided pursuant to Paragraph V(C);

the identities, location and contact information, including any and all e-mail
addresses of Defendants that were not previously provided pursuant to Paragraph

V(C);

13
Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 18 of 19

c, the nature of Defendants’ businesses and operations, methods of payment, methods
for accepting payment and any and all financial information, including, but not
limited to, information associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history
and listing history under such accounts and Defendants’ Financial Accounts with
any and all Financial Institutions associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts; and

d. Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale and/or selling of Counterfeit
Products, or any other products bearing the Racer Product Marks and/or marks that

are confusingly similar to, identical to and constitute an infringement of the Racer
~ Product Marks.

VI. Security Bond
A. IT IS FURTHER ORDERED that Plaintiffs shall place security in the amount of twenty-five
thousand U.S. dollars (US $25,000.00) with the Court which amount is determined adequate
for the payment of any damages any person may be entitled to recover as a result of an improper

or wrongful restraint ordered hereunder.

Vil. Sealing Order
A. IT IS FURTHER ORDERED that Plaintiffs’ Complaint and exhibits attached thereto, and
Plaintiffs’ ex parte Application and the Declarations of Christopher Harrs and Danielle S.
Yamali in support thereof and exhibits attached thereto and this Order shall remain sealed until
the Financial Institutions and Third Party Service Providers comply with Paragraphs I(B)-

(C), HI(A) and V(C) of this Order.

14
Case 1:19-cv-06949-VSB Document 19 Filed 08/01/19 Page 19 of 19

SO ORDERED.
p

SIGNED this |" day of

  

<

ups 2019.

 

 

15

 
